[Cite as Disciplinary Counsel v. Lehmkuhl, 137 Ohio St.3d 71, 2013-Ohio-4539.]




                      DISCIPLINARY COUNSEL v. LEHMKUHL.
         [Cite as Disciplinary Counsel v. Lehmkuhl, 137 Ohio St.3d 71,
                                   2013-Ohio-4539.]
Attorneys—Misconduct—Violating the Rules of Professional Conduct by bringing
        a proceeding unsupported by law—Neglecting to assist in a disciplinary
        investigation—Public reprimand.
     (No. 2012-1719—Submitted July 9, 2013—Decided October 16, 2013.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 11-110.
                                ____________________
        Per Curiam.
        {¶ 1} Respondent, Phillip Douglas Lehmkuhl of Mount Vernon, Ohio,
Attorney Registration No. 0021246, was admitted to the practice of law in Ohio in
1978.
        {¶ 2} In a December 5, 2011 complaint, relator, disciplinary counsel,
charged Lehmkuhl with professional misconduct based on (1) his failure to
conduct an investigation to identify the proper party-defendants before filing a
defamation action, (2) his failure to timely amend his complaint when he learned
that he had erroneously filed suit against the daughter of the intended defendants,
and (3) his failure to respond to the ensuing disciplinary investigation.
        {¶ 3} The parties stipulated, and the panel found, that Lehmkuhl’s
conduct with regard to the defamation action violated Prof.Cond.R. 3.1
(prohibiting a lawyer from bringing or defending a proceeding that is unsupported
by law or lacks a good-faith argument for an extension, modification, or reversal
of existing law) and 8.4(d) (prohibiting a lawyer from engaging in conduct that is
prejudicial to the administration of justice) and that his failure to cooperate with
                              SUPREME COURT OF OHIO




relator’s investigation violated Prof.Cond.R. 8.4(h) (prohibiting a lawyer from
engaging in conduct that adversely reflects on the lawyer’s fitness to practice law)
and Gov.Bar R. V(4)(G) (prohibiting a lawyer from neglecting or refusing to
assist in a disciplinary investigation). Relator withdrew several other alleged
violations, and the parties agreed that Lehmkuhl should be publicly reprimanded
for his misconduct.
       {¶ 4} The Board of Commissioners on Grievances and Discipline
recommends that we dismiss the allegations that Lehmkuhl violated Prof.Cond.R.
8.4(d) and (h). It adopted the parties’ remaining stipulations and recommends that
we publicly reprimand Lehmkuhl for his misconduct. For the reasons that follow,
we adopt the board’s findings of fact and agree that a public reprimand is the
appropriate sanction in this case.
                                     Misconduct
       {¶ 5} The parties stipulated that in December 2009, Lehmkuhl filed a
civil action in the Morrow County Court of Common Pleas on behalf of himself,
his wife, and Arlene and Timothy J. McAfee. In his complaint, he alleged that the
named defendants, Joseph and Amanda Erb, were a married couple residing on
Township Road 197 in Marengo, Ohio, and that on December 13, 2009, they had
been interviewed by a local television news crew about the purported treatment of
horses owned by the Lehmkuhls and pastured by the McAfees. Lehmkuhl further
alleged that Joseph and Amanda Erb made numerous false accusations against the
plaintiffs with careless disregard as to whether the statements were true, with the
intent to defame the plaintiffs.
       {¶ 6} In their January 20, 2010 answer and counterclaim, Joseph and
Amanda Erb admitted that Joseph had spoken with the news crew and expressed
his opinions regarding the treatment of the Lehmkuhls’ horses. The Erbs stated,
however, that Amanda was Joseph’s daughter, not his wife, and denied that
Amanda had any involvement in the incident. In their March 8, 2010 motions for




                                         2
                               January Term, 2013




summary judgment and for sanctions pursuant to Civ.R. 11, they alleged that
Amanda was not a proper party to the action. Despite having been advised as
early as January 2010 that he had erroneously named Erb’s daughter as a
defendant in the defamation action, Lehmkuhl waited until May 4, 2010, to
dismiss the claims against her and did not seek leave to amend his complaint until
May 6, 2010.
       {¶ 7} On March 23, 2010, Joseph and Amanda Erb filed a grievance
against Lehmkuhl, but relator dismissed it in May 2010 and advised Erb that he
could refile it at the conclusion of the underlying litigation. During settlement
negotiations in the defamation case, Lehmkuhl attempted to condition the
dismissal of his civil case on the Erbs’ agreement to abandon their grievance
against him. After he was advised that such a condition would violate ethical
rules, however, he settled the case without any limitations on the Erbs’ right to
pursue their disciplinary grievance. Mr. Erb refiled his grievance in April 2011.
       {¶ 8} In response to relator’s first letter of inquiry, Lehmkuhl requested
an extension of time to reply, but he never provided a response. Two days after
Lehmkuhl’s father-in-law died, relator sent a second letter of inquiry by certified
mail. Though he received the letter, he did not respond due to the family turmoil
surrounding his father-in-law’s death. He also failed to appear for a deposition in
relator’s office after being personally served with a subpoena duces tecum
because the date did not get placed on his calendar.
       {¶ 9} The parties stipulated and the panel initially found that by naming
Amanda Erb as a defendant in his defamation action and then failing to timely
amend his complaint once he discovered that she was not a proper party,
Lehmkuhl violated Prof.Cond.R. 3.1 and 8.4(d). In addition, the parties stipulated
and the panel found that Lehmkuhl’s failure to respond to relator’s letters and his
failure to appear for the deposition after having been served with a subpoena
violated Prof.Cond.R. 8.4(h) and Gov.Bar R. V(4)(G). The board found that



                                         3
                            SUPREME COURT OF OHIO




Lehmkuhl’s conduct violated Prof.Cond.R. 3.1 and Gov.Bar R. V(4)(G) and
indicated that the panel had dismissed the remaining violations.
       {¶ 10} We remanded the case to the board with instructions to clarify the
apparent discrepancy between the findings as stated in the panel report and the
board’s recitation of those findings in its own report. The board submitted a
supplemental report, stating that after a discussion at its October 5, 2012 meeting,
the board (with the consent of the hearing panel) adopted a motion to amend the
panel report to delete the findings that Lehmkuhl had violated Prof.Cond.R. 8.4(d)
and (h). Thus, the board unanimously found that Lehmkuhl’s conduct violated
only Prof.Cond.R. 3.1 and Gov.Bar R. V(4)(G).
       {¶ 11} We adopt the board’s findings of fact and misconduct.
                                     Sanction
       {¶ 12} When imposing sanctions for attorney misconduct, we consider
relevant factors, including the ethical duties that the lawyer violated and the
sanctions imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio
St.3d 424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16.               In making a final
determination, we also weigh evidence of the aggravating and mitigating factors
listed in BCGD Proc.Reg. 10(B). Disciplinary Counsel v. Broeren, 115 Ohio
St.3d 473, 2007-Ohio-5251, 875 N.E.2d 935, ¶ 21.
       {¶ 13} The board found that there are no aggravating factors present in
this case and that just one mitigating factor—the absence of a prior disciplinary
record—is present. See BCGD Proc.Reg. 10(B)(1) and 10(B)(2)(a). Citing Akron
Bar Assn. v. Fink, 131 Ohio St.3d 34, 2011-Ohio-6342, 959 N.E.2d 1045, in
which we publicly reprimanded an attorney who had failed to cooperate in the
disciplinary process in violation of Prof.Cond.R. 8.4(d) and Gov.Bar R. V(4)(G),
the board adopted the parties’ stipulated sanction of a public reprimand.
       {¶ 14} In Disciplinary Counsel v. Gallo, 131 Ohio St.3d 309, 2012-Ohio-
758, 964 N.E.2d 1024, ¶ 5-6, 20-21, we publicly reprimanded an attorney who




                                         4
                               January Term, 2013




failed to take reasonable steps to verify the identity of a person who he thought
was staring at his domestic-relations client outside a judge’s office suite before
accusing the judge, who was in a relationship with the client’s spouse, of
engaging in a pattern of harassing and threatening conduct. Gallo relied on the
identification of a client he barely knew, a telephonic identification by his
employer, and his own determination that the man he had seen in the courthouse
matched an online photograph of the judge he accused of professional
misconduct. Id. at ¶ 20.
       {¶ 15} Similarly, Lehmkuhl relied on information obtained by his wife
and on Mrs. McAfee’s indication that the name Amanda sounded correct. In
retrospect, he acknowledged that he should have attempted to independently
verify Mrs. Erb’s first name before filing his complaint and that he should not
have waited for additional discovery before amending his complaint to name the
proper defendant. He stated that once he realized that it would be an ethical
violation to require the Erbs to drop their grievance as part of a settlement of the
defamation action, he settled the case without any restrictions on their ability to
pursue a grievance against him.
       {¶ 16} Although Lehmkuhl explained that his father-in-law’s death and its
impact on his family prevented him from timely responding to relator’s
investigation, he openly acknowledged his mistakes and accepted full
responsibility for his misconduct. He also stated that he has made changes to his
office procedures to ensure that depositions, court appearances, and deadlines are
properly logged on his calendar.
       {¶ 17} Having considered the misconduct, the absence of aggravating
factors, the absence of any prior disciplinary record, Lehmkuhl’s willingness to
accept responsibility for his actions, and the sanctions we have imposed for
comparable misconduct, we find that a public reprimand is the appropriate




                                         5
                            SUPREME COURT OF OHIO




sanction in this case.   Therefore, we adopt the board’s findings of fact and
conclusions of law and adopt its recommended sanction.
       {¶ 18} Accordingly, we publicly reprimand Phillip Douglas Lehmkuhl for
initiating a defamation action without adequately investigating the identity of the
proper defendants, failing to timely amend his complaint when he learned that he
had misidentified one of the defendants, and failing to cooperate in the ensuing
disciplinary investigation. Costs are taxed to Lehmkuhl.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                              __________________
       Jonathan E. Coughlan, Disciplinary Counsel, and Stacey Solochek
Beckman, Assistant Disciplinary Counsel, for relator.
       Phillip Douglas Lehmkuhl, pro se.
                         _________________________




                                        6